IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT JACKSON


STANLEY ADAMS,                               )

       Petitioner,
                                             )
                                             )                     FILED
                                             )   SHELBY COUNTY
v.                                           )   C.C.A. No.    March 22, 2000
                                             )   W1999-02741-CCA-R3-PC
STATE OF TENNESSEE,                          )                Cecil Crowson, Jr.
                                             )               Appellate Court Clerk
       Respondent.                           )

                                         ORDER

       This matter is before the Court on the state’s motion, pursuant to Rule 20, Rules

of the Court of Criminal Appeals, to affirm the trial court’s judgment by order rather than

formal opinion. This case represents an appeal from the dismissal of the petitioner’s

third petition for post-conviction relief. In 1991, the petitioner was convicted of second

degree murder and aggravated robbery, and sentenced to 45 years as a Range III

offender. The petitioner subsequently filed two petitions for post-conviction relief

attacking this conviction. The trial court denied both petitions and this Court affirmed

the denials on appeal. See Stanley Adams v. State, Shelby County, No. 02C01-9208-

CR-00184 (Tenn. Crim. App., filed February 10, 1993, at Jackson); Stanley Adams v.

State, Shelby County, No. 02C01-9505-CR-00142 (Tenn. Crim. App., filed February 18,

1997, at Jackson).



       On March 2, 1999, the petitioner filed the present petition for post-conviction

relief. The petitioner raises the issues of ineffective assistance of counsel and the

validity of his pleas, which are the same issues he raised in his previous petitions.
Finding that the petitioner had previously filed two petitions for post-conviction relief and

that the present petition is time barred, the trial court dismissed the petition.



       Tenn. Code Ann. § 40-30-202(c) provides that no more than one petition for

post-conviction relief may be filed attacking a single judgment, and mandates that the

trial court shall summarily dismiss any second or subsequent petition if a prior petition

was filed and resolved on the merits by a court of competent jurisdiction. Since the

petitioner previously filed two petitions that were resolved on the merits by the trial court

and by this Court on appeal, the petitioner’s present petition was properly dismissed.

Additionally, after reviewing the entire record on appeal, we find that the petitioner’s

claim does not fall within one of the limited circumstances under which a prior petition

may be re-opened. See Tenn. Code Ann. § 40-30-217.



       Accordingly, we conclude that the trial court did not err in dismissing the

petitioner’s petition for post-conviction relief. Accordingly, it is hereby ORDERED that

the judgment of the trial court is affirmed in accordance with Rule 20, Rules of the

Court of Criminal Appeals. It appearing that the petitioner is indigent, costs of this

appeal shall be taxed to the state.




                                    ______________________________
                                    JOE G. RILEY, JUDGE
CONCUR:
______________________________
DAVID G. HAYES, JUDGE


______________________________
JOHN EVERETT WILLIAMS, JUDGE